Motion granted, and the following questions certified: “1. Is the relator such a ‘fraternal corporation * * * created to build and maintain a building or buildings for its meeting,’ etc., as is referred to in section 4, subdivision 7, of the Tax Law,  and as such is it entitled to exemption from taxation? 2. Is the relator entitled to have its property in question exempted from taxation under any other provision of section 4, subdivision 7, of the Tax Law? 3. Did the relator waive any right that it may have had to partial exemption by reason of the claim made by it on grievance day and in its petition for certiorari to review the assessment? ” Present — Cochrane, P. J., H. T. Kellogg, Van Kirk, Hinman and McCann, JJ.